PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/855,800
Filing Date: 16 Sep 2015
Appellant(s): Brenner et al.



__________________
Harry Wayne Porter
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/04/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/06/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The Examiner respectfully disagrees that the rejection should be reversed. Only those arguments having been raised are being considered and addressed in the Examiner’s Answer. Any further arguments as to other elements or limitations not specifically argued or any other reasoning as to deficiencies in a prima facie case of obviousness that the Appellant could have made are considered by the Examiner as having been conceded by Appellant for the basis of decision of this appeal. Should the panel find that the Examiner's position and/or arguments or as to the rejection is not sufficiently clear or a particular issue is of need of further explanation, it is respectfully requested that the case be remanded to Examiner for further explanation prior to the rendering of a decision (see 37 CFR 41,50(a)(1) and MPEP 1211.
The primary contention presented as to Appellant’s arguments (see Appellant's Brief, page 4+), are: A. The Double Patenting Rejection is Moot in View of a Terminal Disclaimer; B.       The Rejection of Claims 1 Under 35 U.S.C. 103 Should be Reversed; 1	Lee does not teach or suggest the features for which the Office Action relies on Lee;  2.     The Office Action fails to explain how Liebenow and Lee could be combined to result in all features of claim 1; 3.      Because the Liebenow claims are not supported by the Liebenow parent, Liebenow (in its entirety) is not prior art; C      The Rejection of Claims 2-5, 7, 8, 21, 22, and 24-26 under 35 U.S.C. 103 Should be Reversed; 1.     The Rejection of claim 25 relies on disclosure of Leibenow not found in the Liebenow parent application; 2        The Rejection of claim 26 relies on disclosure of Leibenow not found in the Liebenow parent application; D       The Rejection of Claim 9 under 35 U.S.C. 103 Should be Reversed; E        The Rejection of Claims 10, 11, 14, and 15 under 35 U.S.C. 103 Should be Reversed; F         The Rejection of Claim 16 under 35 U.S.C. 103 Should be Reversed; G         The Rejection of Claims 17 and 18 under 35 U.S.C. 103 Should be Reversed.

	I. Rebuttal to arguments as to A.    The Double Patenting Rejection is Moot in View of a Terminal Disclaimer: Examiner notes Appellant remarks as to the Terminal Disclaimer filed and approval.

	II. Rebuttal to arguments as to B.       The Rejection of Claims 1 Under 35 U.S.C. 103 Should be Reversed; 1	Lee does not teach or suggest the features for which the Office Action relies on Lee (see Appellant's Brief, pages 4+).
	These arguments are respectfully traversed.
	Examiner disagrees with assertion for several reasons. Appellant’s arguments are found unpersuasive for the following reasons: First besides the disclosure in LEE, Examiner will address the primary prior art LIEBENOW, before addressing Appellant’s arguments as to Lee; LIEBENOW discloses system and method for increasing capabilities of streaming content including VOD to multiple users and discloses a central broadcast stations “CBS” with a Locking Mechanism “LM” (a timer or control logic) that broadcasts video to two or more user locations or Receiving Equipment “RE” 18 (see figs.1-7, Abstract, Receiving Equipment “RE(s)”, [0019-0020] and [0036]); the RE(s) or PCs with tuners for receiving broadcast streams and further connects to a network via modem to external server(s) (remote station(s)), content provider or device), to download broadcasted streams, via the network (see [0003], [[0007-0008] and [0019]); LIEBENOW further discloses that, the CBS and the RE(s)(User Station(s), includes Auxiliary Tuner with Buffer “AUXT” for tuning to view broadcast content-on-demand (COD or VOD) and buffering portions of the broadcasted COD or VOD and furthermore downloading broadcasted portions of the COD or VOD, via a modem that communicates via a network or the Internet to other RE(s), CBS or Content Providers “CPs” of Networks for a first portion(s) of the COD or VOD associated with a content source CP(s); and further discloses that the CBS may be associated with community or region, receives the COD or VOD and broadcasts portions to sets) of RE(s) within the community or region based on respective request time under the control of the LM (the timer); LIEBENOW further discloses that, the LM is located at the CBS and may also be implemental at the various RE(s), and that the LM monitors and records the respective time: T1, T2, T3, or TN of requests for COD or VOD, viewing history (PROFILE and other information) as to the respective RE(s), controls the CBS to stream first portion of COD or VOD to an RE(s) or a subset of REs that requested COD or VOD at T1, and if an RE or other RE(s) request for same video at T2, the RE(s) receive(s) or captures the requested video segments (first portion) from the other RE(s) that buffered the broadcasted first portion or segment of the COD or VOD at T1-T2, all the process under the control of the LM; the LM monitors the requests times or duration and based on predetermined amount of time, duration or threshold that indicates that the first portion of the COD or VOD has been outputted (rendered or viewed) by the RE(s) that requested at T1 (RE(s)(T1)), the LM controls the RE(s) that requested at T2 (RE(s)(T2)) to send a signal to control the other RE(s)(T1) with the buffered broadcasted segment or portion of the COD or VOD within the request time T1-T2, to transmit the buffered broadcasted segment or portion of the COD or VOD the RE(s)(T2), for viewing, before receiving the remaining segments the COD or VOD via the CBS, remote server, CP or any other RE(s) with the buffered broadcasted portions of the COD or VOD at the respective times: T1, T2, T3 or TN (see figs.1-7, [0019-0021] and [0023-0026]); LM monitors request times T2, T3 or TN, after the request time T1, to determine a duration of time that the first segments a COD or VOD has been outputted or rendered by RE(s)(T1), to capture the buffered broadcasted video segment of the COD or VOD at (T1-T2) from other RE(s)(T1) based on a predetermined time duration and transmits the buffered broadcasted video segment of the COD or VOD at (T1-T2) from other RE(s)(T1) to the RE(s)( T2, T3 or TN), hence the RE(s)( T2, T3 or TN), receives the first segments from RE(s)(T1), views the first segment and the remaining segments accordingly; LIEBENOW further discloses that, all AUXT(s), buffers and displays interactive channels/menus/video stream segments (portion(s)) and views selected channel prior to the respective request times: T1, T2 or TN, for respective viewing of the COD or VOD regardless of the request times (T1, T2 or TN), and further discloses that even if the other RE(s)(T1) stops viewing the requested video content at T1, the CBS, streams the remaining portions of the COD or VOD to the RE(s)( T2, T3 or TN) accordingly; the LM uses predetermined threshold time based on request times: T2, T3 or TN to capture the buffered video segment (T1-T2) at RE(s)(T1) and transmit from other RE(s) or RE(s)(T2); LIEBENOW clearly discloses monitoring user(s) interaction with the channels/menus prior to requests to view the broadcast COD and streams segments or portions (real-time segments/recorded segments at different time(s)), monitors viewing history (preferences, first, second, third, etc., requests) and generates portions accordingly based on viewing history; disclose that CBS upon receiving a request, streams segments of video after initial broadcast of the video, directs other AUXT(s) of RE(s) with the already downloaded broadcasted initial segments (via Content Provider or remote device), to transmit the initial segment to other RE(s) that requested for the same video at T2, and receives and views the initial video and the remaining video segments via other the CP or other servers  (see [0026-0029] and [0032-0035]), as discussed above in the Examiner responses; LIEBENOW appears to be SILENT as to “where based on the time period satisfying threshold, sending to a remote device, a second request for the beginning portion of the content where the beginning portion corresponds to a portion beginning at the start time and ending at the request time; However in the same field of endeavor, LEE discloses system and method for highly scalable VOD, where the VOD system includes Admission Controller(AC) located at the source or at various locations of the network for monitors admissions or requests time of respective user(s) for VOD and based on the time satisfying threshold(s), the AC controls a single server to statistically or dynamically transmit portions (front portions, etc.) of VOD to Clients via other service node(s) or remote servers to stream portions (first, second, third, etc.,) to specific user(s) based on the request time(s) or admissions and may adjust admission threshold duration automatically and the system further monitors user(s) interaction to the multicast channels that includes interactive playback controls and performs authentication upon admission (see 1-9, [0009-0022], [0051-0050], [0055], [0058], [0061-0063], [0065-0068] and [0094-0095]); the AC may adjust admission threshold duration automatically, may send signals (services nodes or “a remote device”, server(s) or the main server to stream the requested portion(s) to the requested client accordingly based on a threshold.
	Hence, the combination of references, when taken together as a whole, would disclose all these claimed limitations, for reasons that; the primary reference, LIEBENOW discloses monitoring user(s) interaction with the channels/menus and requests to view the broadcast COD or VOD and streams segments or portions including channels/menus of the BOD for viewing (real-time segments/recorded segments at different time(s)), monitors viewing history (profile and other information) and generates portions accordingly based on viewing history to the respective user(s); where a Central Broadcast Station (CBS) with a Locking Mechanism (LM), upon receiving a request, streams segments of video after initial broadcast of the video, directs other AUXT(s) of RE(s) with the already downloaded initial segments (via Content Provider or remote device), to transmit the initial segment to other RE(s)T2, and receives and views the initial video and the remaining video segments accordingly, as discussed in the Examiner response above;  LIEBENOW only appears to be SILENT as to “where based on the time period satisfying threshold, sending to a remote device, a second request for the beginning portion of the content where the beginning portion corresponds to a portion beginning at the start time and ending at the request time; however, this deficiencies are discussed by LEE, where an Admission Controller(AC) located at the source or at various locations of the network for monitors admissions or satisfying threshold(s), the AC controls a single server to statistically or dynamically transmit portions (front portions, etc.) of VOD to Clients via other service node(s) or remote servers to stream portions (first, second, third, etc.,) to specific user(s) based on the request time(s) or admissions and may adjust admission threshold duration automatically and the system further monitors user(s) interaction to the multicast channels that includes interactive playback controls and performs authentication upon admission
	Appellant’s arguments with respect to independent claim 1 are all considered moot in view of the Examiner’s above response.
	Hence the rejection of claim 1 is deemed proper, obvious in view of the relied-on references and should be sustained.

II. Rebuttal to arguments as to 2.     The Office Action fails to explain how Liebenow and Lee could be combined to result in all features of claim 1 (see Appellant's Brief, pages 8+).
	These arguments are respectfully traversed.
	Appellant’s arguments as to claim 1 are addressed in the same manner as section I, as the arguments presented for claim 1 are the same as those presented as to claim 1.
Hence the rejection of claim 1 is deemed proper, obvious in view of the relied-on references and should be sustained.

III. Rebuttal to arguments as to 3.      Because the Liebenow claims are not supported by the Liebenow parent, Liebenow (in its entirety) is not prior art (see Appellant's Brief, pages 12+).
	These arguments are respectfully traversed.
	Examiner disagrees with assertion for several reasons. Appellant’s arguments are found unpersuasive for the following reasons: LIEBENOW parent application clearly discloses system and method for increasing capabilities of streaming content including VOD to multiple users and a central broadcast stations “CBS” with a Locking Mechanism “LM”(a timer or control logic) that monitors requests and viewing history) that broadcasts video to two or more user locations or Receiving Equipment “RE” 18 or PCs with tuners for receiving broadcast streams and further connects to a network via modem to external server(s) (remote station(s)), content provider or device), to download broadcasted streams, via the network (see figs.1-7, Abstract, pages 2-10); LIEBENOW further discloses that, the CBS and the RE(s)(User Station(s), includes Auxiliary Tuner with Buffer “AUXT” for tuning to view broadcast content-on-demand (COD or VOD) and buffering portions of the broadcasted COD or VOD and furthermore downloading broadcasted portions of the COD or VOD, via a modem that communicates via a network or the Internet to other RE(s), CBS or Content Providers “CPs” of Networks for a first portion(s) of the COD or VOD associated with a content source CP(s); and further discloses that the CBS may be associated with community or region, receives the COD or VOD and broadcasts portions to sets) of RE(s) within the community or region based on respective request time under the control of the LM (the timer); LIEBENOW parent application further discloses that, the LM is located at the CBS and may also be implemental at the various RE(s), and that the LM monitors and records the respective time: T1, T2, T3, or TN of requests for COD or VOD, viewing history (PROFILE and other information) as to the respective RE(s), controls the CBS to stream first portion of COD or VOD to an RE(s) or a subset of REs that requested COD or VOD at T1, and if an RE or other RE(s) request for same video at T2, the RE(s) receive(s) or captures the requested video segments (first portion) from the other RE(s) that buffered the broadcasted first portion or segment of the COD or VOD at T1-T2, all the process under the control of the LM; the LM monitors the requests times or duration and based on predetermined amount of time, duration or threshold that indicates that the first portion of the COD or VOD has been outputted (rendered or viewed) by the RE(s) that requested at T1 (RE(s)(T1)), the LM controls the RE(s) that requested at T2 (RE(s)(T2)) to send a signal to control the other RE(s)(T1) with the buffered broadcasted segment or portion of the COD or VOD within the request time T1-T2, to transmit the buffered broadcasted segment or portion of the COD or VOD the RE(s)(T2), for viewing, before receiving the remaining segments the COD or VOD via the CBS, remote server, CP or any other RE(s) with the buffered broadcasted portions of the COD or VOD at the respective times: T1, T2, T3 or TN (see figs.1-8, pages 3-10); LIEBENOW parent application furthermore discloses monitoring user(s) interaction with the channels/menus and requests to view the BOD and streams segments or portions including channels/menus of the BOD for viewing (real-time segments/recorded segments at different time(s)), and furthermore monitors viewing history (preferences, first, second, third, etc., requests) and generates portions accordingly based on viewing history; furthermore CBS upon receiving a request, streams segments of video after initial broadcast of the video, directs other AUXT(s) of RE(s) with the already downloaded initial segments (via Content Provider or remote device), to transmit the initial segment to other RE(s) that requested for the same video at T2, and receives and views the initial video and the remaining video segments according; Clearly, LIEBENOW parent application discloses playing/recording segments at different time(s), and RE(s) monitoring the viewing of the received segments, and where BCS upon receiving a request to stream the video after initial broadcast of the video, directs other RE(s)(Client Broadcast stations), with the already downloaded initial segments to transmit the initial segment to enable other RE(s) that requested for the same video at T2, to receive and view the initial video and the remaining video accordingly.
	Appellant’s arguments with respect to LIEBENOW parent application not available as a prior art are all considered moot in view of the Examiner’s above response.
	Hence LIEBENOW parent application is available as a prior art is deemed proper.

IV. Rebuttal to arguments as to C      The Rejection of Claims 2-5, 7, 8, 21, 22, and 24-26 under 35 U.S.C. 103 Should be Reversed (see Appellant's Brief, page 19).
	These arguments are respectfully traversed.
	Appellant’s arguments with respect to dependent claims 2-5, 7, 8, 21, 22, and 24-26 as dependent to claim 1, are all considered moot in view of the Examiner’s above response. In response to Appellant arguments as to claims 3 and 24, LIEBENOW in view of LEE and further in view of RUSSELL; Examiner disagrees with assertion for several reasons: Appellant’s arguments are found unpersuasive for the following reasons: LIEBENOW as modified LEE, disclose all the claim limitation as discussed above in Examiner’s response with respect to claim 1 and 9 above, BUT silent as to prior to communicating the request to retrieve the portion of the content, a prompt requesting approval to generate the request to retrieve, from a device remote from the terminal, the portion of the content or prior to completions of the beginning portion (first segment, preview, summary, etc.) based on history of interaction or preference(s). However, in the same field of endeavor RUSSELL discloses system and process for delivering of content over a network and further discloses querying the user by displaying a prompt, requesting approval to retrieve portion of a movie from a device remote from the terminal (figs.1-5, Abstract, [0035-0037], [0046], [0097-0101] and [0103-0107]); Hence, the combination of references, when taken together as a whole, would disclose all these claimed limitations, for reasons that; the primary reference, LIEBENOW in view of LEE discloses other claimed limitations as discussed above in of the Examiner’s response. Hence the rejection of claims 3 and 24 are deemed proper.
Hence the rejection of claims 2-5, 7, 8, 21, 22, and 24-26 are deemed proper, are obvious in view of the relied-on references and should be sustained.

V. Rebuttal to arguments as to 1.      The Rejection of claim 25 relies on disclosure of Leibenow not found in the Liebenow parent application (see Appellant's Brief, page 20).
	These arguments are respectfully traversed.
	Appellant’s arguments with respect to claim 25 are all considered moot in view of the Examiner’s above response.
	Hence the rejection of claim 25 is deemed proper, are obvious in view of the relied-on references and should be sustained.

VI. Rebuttal to arguments as to 2.      The Rejection of claim 26 relies on disclosure of Leibenow not found in the Liebenow parent application (see Appellant's Brief, pages 20+).
	These arguments are respectfully traversed.
	Appellant’s arguments with respect to claim 26 are all considered moot in view of the Examiner’s above response.
	Hence the rejection of claim 26 is deemed proper, are obvious in view of the relied-on references and should be sustained.

	VII. Rebuttal to arguments as to D.      The Rejection of Claim 9 under 35 U.S.C. 103 Should be Reversed (see Appellant's Brief, pages 21).
	These arguments are respectfully traversed.
	Appellant’s arguments with respect to claim 9 are all considered moot in view of the Examiner’s above response.
	Hence the rejection of claim 9 is deemed proper, are obvious in view of the relied-on references and should be sustained.

	VIII. Rebuttal to arguments as to E.        The Rejection of Claims 10, 11, 14, and 15 under 35 U.S.C. 103 Should be Reversed (see Appellant's Brief, page 21).   
	These arguments are respectfully traversed.
	Appellant’s arguments with respect to dependent claims 10, 11, 14, and 15 as dependent to claim 9, are all considered moot in view of the Examiner’s above response.  In response to Appellant arguments as to claim 14, LIEBENOW in view of LEE and further in view of RUSSELL; Examiner disagrees with assertion for several reasons: Appellant’s arguments are found unpersuasive for the following reasons: LIEBENOW as modified LEE, disclose all the claim limitation as discussed above in Examiner’s response with respect to claim 1 and 9 above, BUT silent as to prior to communicating the request to retrieve the portion of the content, a prompt requesting approval to generate the request to retrieve, from a device remote from the terminal, the portion of the content or prior to completions of the beginning portion (first segment, preview, summary, etc.) based on history of interaction or preference(s). However, in the same field of endeavor RUSSELL discloses system and process for delivering of content over a network and further discloses querying the user by displaying a prompt, requesting approval to retrieve portion of a movie from a device remote from the terminal (figs.1-5, Abstract, [0035-0037], [0046], [0097-0101] and [0103-0107]); Hence, the combination of references, when taken together as a whole, would disclose all these claimed limitations, for reasons that; the primary reference, LIEBENOW in view of LEE discloses other claimed limitations as discussed above in of the Examiner’s response. Hence the rejection of claim 14 is deemed proper
Hence the rejection of claims 10, 11, 14, and 15 are deemed proper, are obvious in view of the relied-on references and should be sustained.

	X. Rebuttal to arguments as to F         The Rejection of Claim 16 under 35 U.S.C. 103 Should be Reversed (see Appellant's Brief, page 22).  
	These arguments are respectfully traversed.

Hence the rejection of claim 16 is deemed proper, are obvious in view of the relied-on references and should be sustained.

            XI. Rebuttal to arguments as to G         The Rejection of Claims 17 and 18 under 35 U.S.C. 103 Should be Reversed (see Appellant's Brief, page 22).
	These arguments are respectfully traversed.
	Appellant’s arguments with respect to dependent claims 17 and 18 as dependent to claim 16, are all considered moot in view of the Examiner’s above response. 
Hence the rejection of claims 17 and 18 are deemed proper, are obvious in view of the relied-on references and should be sustained.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        
Conferees:
/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        

/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424     
                                                                                                                                                                                                   { 3 }
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.